            Case 1:18-cv-02416-RC Document 7 Filed 12/17/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JUAN AVILA, et al.,                               :
                                                  :
       Plaintiffs,                                :      Civil Action No.:       18-2416 (RC)
                                                  :
       v.                                         :
                                                  :
LPC COMMERCIAL SERVICES, INC.,                    :
et al.,                                           :
                                                  :
       Defendants.                                :

                                     SCHEDULING ORDER

       Upon consideration of the parties’ Joint Report (ECF No. 6), it is hereby ORDERED that

the following schedule shall govern proceedings in this case:

            1. Fact discovery will commence on December 17, 2018. Fact discovery must

               conclude, and any motions directed to fact discovery disputes must be filed, on or

               before June 21, 2019.

            2. Expert discovery must conclude, and any motions directed to expert discovery

               disputes (except Daubert motions) must be filed, on or before October 11, 2019.

            3. The parties will exchange electronically-stored information (ESI) in PDF form or

               as maintained in the ordinary course of business. Any party may request ESI to

               be produced in its native form if reasonably necessary to support a claim or

               defense.

            4. The parties shall exchange expert reports pursuant to Federal Rule of Civil

               Procedure 26(a)(2) as follows:

                     a. Proponents’ expert reports on or before July 19, 2019.

                     b. Rebuttal expert reports on or before August 16, 2019.
           Case 1:18-cv-02416-RC Document 7 Filed 12/17/18 Page 2 of 2



                   c. Surrebuttal expert reports (if any) on or before September 13, 2019.

           5. As to all other discovery issues not addressed in this order, the parties must

               comply with the limitations and requirements of the Federal Rules of Civil

               Procedure and the Local Rules of this Court.

           6. Motions to amend pleadings, to add additional parties, or to seek relief for failure

               to join required parties pursuant to Federal Rule of Civil Procedure 19 shall be

               filed on or before March 8, 2019. The parties should raise these issues as soon as

               practicable after discovering the basis for such a motion to avoid the need for

               material changes to the discovery schedule.

           7. The parties shall appear for a status conference before the Court on October 14,

               2019 at 10:00AM in Courtroom 14.

       It is FURTHER ORDERED that, before bringing a discovery dispute to the Court’s

attention, the parties must meet and confer in good faith in an attempt to resolve the dispute

informally. If the parties are unable to resolve the dispute, they must contact chambers to

arrange for a telephonic conference with the Court. The parties must obtain leave of the Court

before filing any motion relating to a discovery dispute. Any discovery motions that are filed

prior to obtaining such leave may be summarily denied for failure to comply with this order.

       SO ORDERED.


Dated: December 17, 2019                                           RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 2
